DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  More specifically, the specification does not offer a detailed explanation of how to develop a state estimation algorithm configured to perform the claimed function – i.e. “to calculate a thermal resistance estimated value between the sample container and the sample container hold and a temperature estimated value of the sample”.  
	Paragraphs [0015]-[0018] describe the basic structure of the apparatus by discussing the spatial relationship between the container, container holder, temperature sensors and temperature control element.  See Fig. 1.  Paragraph [0019] offers a broad description of the thermal network model. Paragraphs [0020] and [0021] describe how each structure is a “node”, with each node characterized by a respective heat capacity, and with each node connected by heat transfer paths having respective thermal resistances.  Paragraph [0022] states that these thermal resistance values may be calculated using known thermophysical relationships or obtained experimentally in 
	In summary, there appears to be no detailed description of the state estimation algorithm, and those of ordinary skill would not be able to develop such an algorithm for estimating sample temperature and the thermal resistance between the sample container and holder given only the minimal description provided.  All that is discussed is that it may be a Kalman/particle filter.  These filters are complex mathematic tools that rely on obtaining a series of measurements over time and may be configured in many different ways using different inputs and assumptions.  The specification does not provide detail regarding how the filters use known thermophysical principles and sensor inputs to calculate an estimate.  Furthermore, the specification does not disclose how certainty is assessed to develop a weighted average when updating estimates.  Indeed, there appears to be nothing at all in the specification relating to what computations are 
	
It is additionally noted that claims 1, 2 and 7-9 are written broadly to read on any type of state estimation algorithm.  “State estimation algorithm” is a general term, and those of ordinary skill would not be enabled to practice the claimed invention without further instruction on how to build the algorithm in order to estimate thermal resistance and temperature values.  The specification does not contain enabling support that describes how to heat or cool any sample in any sample container configuration using any state estimation algorithm.

Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive.
	Applicant argues that the specification teaches how the thermal resistance of a heat transfer path “may be given as a direct problem from, for example, dimensions, thermophysical properties of materials, or empirical formulas, or may be obtained experimentally in advance”.  However, this is a broad and vague statement and is exactly what the rejection under 35 U.S.C. 112 is intended to address.  It is agreed that 
	Applicant additionally argues that a person of ordinary skill in the art would understand how to provide a state estimation algorithm in order to calculate a thermal resistance and cites two NPL references as evidence for this assertion.  However, the NPL references describe different Kalman filters for different purposes, and each disclosed Kalman filter is described with high precision and exactness.  These references prove the Examiner’s point – i.e. Dai and LeBreux find it necessary to provide a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799